 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JULIE T.,                          )      NO. SA CV 18-1401-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )      MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                  PROCEEDINGS

19

20         Plaintiff filed a complaint on August 9, 2018, seeking review of

21   the Commissioner’s denial of disability insurance benefits.     The

22   parties filed a consent to proceed before a United States Magistrate

23   Judge on August 31, 2018.    Plaintiff filed a motion for summary

24   judgment on March 6, 2019.   Defendant filed a motion for summary

25   judgment on April 4, 2019.   The Court has taken the motions under

26   submission without oral argument.   See L.R. 7-15; “Order,” filed

27   August 24, 2018.

28   ///
 1                                    BACKGROUND

 2

 3        Plaintiff, a former social worker, sought disability insurance

 4   benefits beginning January 1, 2012, based on “a multiplicity of my

 5   symptoms” from several alleged impairments (Administrative Record

 6   (“A.R.”) 43-49, 55, 152-69).   Plaintiff’s insured status expired on

 7   March 31, 2015 (A.R. 23).   Thus, the issue in the administrative

 8   proceedings was whether Plaintiff was disabled from all employment

 9   between January 1, 2012 and March 31, 2015 (“the relevant time

10   period”).   See 20 C.F.R. § 404.131; Flaten v. Secretary, 44 F.3d 1453,

11   1458-60 (9th Cir. 1995).

12

13        An Administrative Law Judge (“ALJ”) reviewed the extensive record

14   and heard testimony from Plaintiff and a vocational expert (A.R. 19-

15   1051).   The ALJ found that Plaintiff had several severe impairments

16   during the relevant time period: “ulcerative colitis; inflammatory

17   arthritis; shoulder capsulitis; headaches; and neuropathy” (A.R. 25).

18   The ALJ also found, however, that during the relevant time period

19   Plaintiff retained the residual functional capacity for a narrowed

20   range of light work (A.R. 26).    The work-related limitations defined

21   by the ALJ included the need for “ready access to a restroom” and the

22   “freedom to alternate sitting with standing and walking at the

23   workstation” (id.).   The vocational expert testified that a person

24   with this residual functional capacity could perform jobs existing in

25   significant numbers in the national economy (A.R. 50-51).      In reliance

26   on this testimony, the ALJ found Plaintiff not disabled during the

27   relevant time period (A.R. 31-32).       The Appeals Council denied review

28   (A.R. 1-3).

                                          2
 1                      SUMMARY OF PLAINTIFF’S ARGUMENTS

 2

 3        Plaintiff now argues that the ALJ erred by discounting: (1) the

 4   opinions of Dr. David Stanton, one of Plaintiff’s treating physicians;

 5   and (2) Plaintiff’s testimony and statements regarding the severity of

 6   her subjective symptomatology.

 7

 8                              STANDARD OF REVIEW

 9

10        Under 42 U.S.C. section 405(g), this Court reviews the

11   Administration’s decision to determine if: (1) the Administration’s

12   findings are supported by substantial evidence; and (2) the

13   Administration used correct legal standards.    See Carmickle v.

14   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

15   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

16   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

17   relevant evidence as a reasonable mind might accept as adequate to

18   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

19   (1971) (citation and quotations omitted); see also Widmark v.

20   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

21

22        If the evidence can support either outcome, the court may

23        not substitute its judgment for that of the ALJ.    But the

24        Commissioner’s decision cannot be affirmed simply by

25        isolating a specific quantum of supporting evidence.

26        Rather, a court must consider the record as a whole,

27        weighing both evidence that supports and evidence that

28        detracts from the [administrative] conclusion.

                                        3
 1   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 2   quotations omitted).

 3

 4                                  DISCUSSION

 5

 6         After consideration of the record as a whole, Defendant’s motion

 7   is granted and Plaintiff’s motion is denied.   The Administration’s

 8   findings are supported by substantial evidence and are free from

 9   material1 legal error.   Plaintiff’s contrary arguments are unavailing.

10

11   I.    Substantial Evidence Supports the Conclusion Plaintiff Could Work

12         During the Relevant Time Period.

13

14         The record contains substantial evidence that Plaintiff’s

15   impairments were not of disabling severity during the relevant time

16   period.   Some of this evidence came from Plaintiff’s own reports to

17   medical examiners.   For example, Plaintiff sometimes reported to

18   examiners during the relevant time period that her ulcerative colitis

19   produced only two or three bowel movements per day (A.R. 410-11,

20   620,702).   By contrast, Plaintiff represented to the Administration

21   that her ulcerative colitis produced six to eight bowel movements per

22   ///

23   ///

24   ///

25

26
           1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                        4
 1   day (A.R. 176).2   Relatedly, medical notes during and immediately

 2   after the relevant time period sometimes described Plaintiff’s

 3   ulcerative colitis as “mild,” “asymptomatic,” “fairly controlled,”

 4   “stable” and/or “improved” (A.R. 410-11, 612, 716).   A colonoscopy in

 5   April of 2015 confirmed chronic colitis but with only “mild to

 6   moderate activity” in the sigmoid colon and no other abnormalities

 7   (A.R. 725-28).

 8

 9        With regard to her joint symptoms, Plaintiff sometimes reported

10   to medical examiners during the relevant time period that she was

11   making “good improvement” with her pain and range of motion, that she

12   was “doing well,” and that she had “great strength” in her rotator

13   cuff, only “mild” limitation in the rotation of her left shoulder and

14   “tolerable” pain or “virtually no pain” (A.R. 268, 271, 276-78).

15   Relatedly, range of motion and strength testing during the relevant

16   time period also suggested Plaintiff’s joint related difficulties were

17   not of disabling severity (A.R. 268, 271-72, 274, 277-78, 999).      X-

18   rays of Plaintiff’s shoulder taken on July 10, 2013 were essentially

19   normal (A.R. 272).   A nerve conduction study in February of 2016

20   showed only mild right carpal tunnel syndrome (A.R. 783).

21

22        None of Plaintiff’s many treating physicians (other than Dr.

23   Stanton, discussed infra) opined that Plaintiff’s impairments disabled

24   her from all employment.   Two non-examining state agency physicians

25

26
          2
               Plaintiff appears to have made the “six to eight” per
27   day representation to the Administration only two days after she
     made a “two to three” per day representation to a medical
28   examiner (A.R. 176, 178, 702).

                                        5
 1   who analyzed Plaintiff’s medical records in 2015 concluded that

 2   Plaintiff retained a residual functional capacity even greater than

 3   that defined by the ALJ (A.R. 59-63, 71-73).   Under the circumstances

 4   presented, such opinions support the ALJ’s conclusion Plaintiff could

 5   work during the relevant time period.    See Tonapetyan v. Halter, 242

 6   F.3d 1144, 1149 (9th Cir. 2001) (opinion of non-examining physician

 7   “may constitute substantial evidence when it is consistent with other

 8   independent evidence in the record”); see also Andrews v. Shalala, 53

 9   F.3d 1035, 1041 (9th Cir. 1995) (where the opinions of non-examining

10   physicians do not contradict “all other evidence in the record” an ALJ

11   properly may rely on these opinions); Curry v. Sullivan, 925 F.2d

12   1127, 1130 n.2 (9th Cir. 1990) (same).

13

14        The vocational expert testified that a person having the residual

15   functional capacity the ALJ described could perform jobs existing in

16   significant numbers in the national economy (A.R. 50-51).   Such

17   testimony furnishes substantial evidence of Plaintiff’s non-disability

18   during the relevant time period.   See Barker v. Secretary, 882 F.2d

19   1474, 1478-80 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771, 775

20   (9th Cir. 1986); see generally Johnson v. Shalala, 60 F.3d 1428,

21   1435-36 (9th Cir. 1995) (ALJ properly may rely on vocational expert to

22   identify jobs claimant can perform); 42 U.S.C. § 423(d)(2)(A); 20

23   C.F.R. §§ 404.1520, 416.920.

24

25        To the extent the evidence of record is conflicting, the ALJ

26   properly resolved the conflicts.   See Treichler v. Commissioner, 775

27   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

28   resolve conflicts and ambiguities in the record).   The Court must

                                        6
 1   uphold the administrative decision when the evidence “is susceptible

 2   to more than one rational interpretation.”    Andrews v. Shalala, 53

 3   F.3d at 1039-40.   The Court will uphold the ALJ’s rational

 4   interpretation of the evidence in the present case notwithstanding any

 5   conflicts in the record.

 6

 7   II.   Plaintiff’s Arguments are Unavailing.

 8

 9         A.   The ALJ Did Not Err in Discounting Dr. Stanton’s Opinions.

10

11         On May 8, 2017, Dr. Stanton opined that Plaintiff’s impairments

12   (primarily her ulcerative colitis) had disabled her from all

13   employment since 2007 or earlier (A.R. 958-62).   According to Dr.

14   Stanton, during at least the previous decade, Plaintiff could sit no

15   more than 45 minutes at a time and could sit no more than two hours

16   total in an eight hour day (id.).   According to Dr. Stanton, Plaintiff

17   would need to lie down once or twice for one or two hours during the

18   work day and could not frequently lift even ten pounds (id.).

19

20         Generally, a treating physician’s conclusions “must be given

21   substantial weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

22   1988); see Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the

23   ALJ must give sufficient weight to the subjective aspects of a

24   doctor’s opinion. . . .    This is especially true when the opinion is

25   that of a treating physician”) (citation omitted); see also Orn v.

26   Astrue, 495 F.3d 625, 631-33 (9th Cir. 2007) (discussing deference

27   owed to treating physician opinions).   Even where the treating

28   ///

                                         7
 1   physician’s opinions are contradicted,3 “if the ALJ wishes to

 2   disregard the opinion[s] of the treating physician he . . . must make

 3   findings setting forth specific, legitimate reasons for doing so that

 4   are based on substantial evidence in the record.”      Winans v. Bowen,

 5   853 F.2d 643, 647 (9th Cir. 1987) (citation, quotations and brackets

 6   omitted); see Rodriguez v. Bowen, 876 F.2d at 762 (“The ALJ may

 7   disregard the treating physician’s opinion, but only by setting forth

 8   specific, legitimate reasons for doing so, and this decision must

 9   itself be based on substantial evidence”) (citation and quotations

10   omitted).   Contrary to Plaintiff’s arguments, the ALJ stated

11   sufficient reasons for discounting Dr. Stanton’s extreme opinions.

12

13        The ALJ aptly stated that Dr. Stanton’s opinions were

14   inconsistent with Plaintiff’s known activities (A.R. 29).      Indeed, Dr.

15   Stanton opined Plaintiff was disabled from all employment during years

16   when Plaintiff was in fact employed (A.R. 41-43) (Plaintiff testifying

17   to her employment in 2007, 2008, 2009 and 2010).      Additionally, Dr.

18   Stanton’s opinions regarding Plaintiff’s supposed sitting intolerance

19   and supposed need to lie down appear inconsistent with Plaintiff’s

20   demonstrated ability to endure long car trips to Northern California

21   and long air travel to Ireland (A.R. 45-46, 274).      Such

22   inconsistencies between a treating physician’s opinions and a

23   claimant’s activities can furnish a sufficient reason for rejecting

24   the treating physician’s opinions.       See, e.g., Rollins v. Massanari,

25

26
          3
               Rejection of an uncontradicted opinion of a treating
27   physician requires a statement of “clear and convincing” reasons.
     Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Gallant v.
28   Heckler, 753 F.2d 1450, 1454 (9th Cir. 1984).

                                          8
 1   261 F.3d 853, 856 (9th Cir. 2001).

 2

 3          The ALJ also stated that Dr. Stanton’s opinions were inconsistent

 4   with the medical evidence of record (A.R. 29-30).    Indeed, Dr.

 5   Stanton’s own medical treatment notes of examinations and testing (and

 6   the treatment notes of other providers in “Dr. Stanton & Associates a

 7   Medical Group, Inc.”) suggest Plaintiff was not as limited as Dr.

 8   Stanton opined (A.R. 410-11, 594-99, 603, 620-21, 702-04).    An ALJ may

 9   properly reject a treating physician’s opinion where, as here, the

10   opinion is not adequately supported by treatment notes or objective

11   clinical findings.    See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

12   Cir. 2008) (ALJ may reject a treating physician’s opinion that is

13   inconsistent with other medical evidence, including the physician’s

14   treatment notes); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir.

15   2003) (treating physician’s opinion properly rejected where

16   physician’s treatment notes “provide no basis for the functional

17   restrictions he opined should be imposed on [the claimant]”).

18

19          The ALJ also pointed out that Dr. Stanton’s opinions were

20   inconsistent with the opinions of the state agency physicians (A.R.

21   29).    A conflicting opinion by a non-examining physician, in and of

22   itself, does not provide sufficient justification for discounting the

23   opinion of a treating physician.    See Lester v. Chater, 81 F.3d 821,

24   831 (9th Cir. 1995).    In the present case, however, the ALJ did not

25   place sole reliance on this conflict.    The ALJ stated sufficient

26   reasons, in whole, supported by evidence in the record, to justify

27   discounting Dr. Stanton’s extreme opinions.

28   ///

                                          9
 1        B.     The ALJ Did Not Err in Discounting Plaintiff’s Testimony and

 2               Statements Regarding the Severity of Her Subjective

 3               Symptomatology.

 4

 5        Plaintiff challenges the legal sufficiency of the ALJ’s stated

 6   reasons for discounting Plaintiff’s subjective complaints.    An ALJ’s

 7   assessment of a claimant’s credibility is entitled to “great weight.”

 8   Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir. 1990); Nyman v.

 9   Heckler, 779 F.2d 528, 531 (9th Cir. 1985).    Where, as here, an ALJ

10   finds that the claimant’s medically determinable impairments

11   reasonably could be expected to cause some degree of the alleged

12   symptoms of which the claimant subjectively complains, any discounting

13   of the claimant’s complaints must be supported by specific, cogent

14   findings.    See Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010);

15   Lester v. Chater, 81 F.3d at 834; but see Smolen v. Chater, 80 F.3d at

16   1282-84 (indicating that ALJ must offer “specific, clear and

17   convincing” reasons to reject a claimant’s testimony where there is no

18   evidence of “malingering”).4   An ALJ’s credibility finding “must be

19   sufficiently specific to allow a reviewing court to conclude the ALJ

20

21        4
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
     2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
26   2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
     (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
27   present case, the ALJ’s findings are sufficient under either
     standard, so the distinction between the two standards (if any)
28   is academic.

                                         10
 1   rejected the claimant’s testimony on permissible grounds and did not

 2   arbitrarily discredit the claimant’s testimony.”   See Moisa v.

 3   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (internal citations and

 4   quotations omitted); see also Social Security Ruling (“SSR”) 96-7p

 5   (explaining how to assess a claimant’s credibility), superseded, SSR

 6   16-3p (eff. Mar. 28, 2016).5   As discussed below, the ALJ stated

 7   sufficient reasons for finding Plaintiff’s subjective complaints less

 8   than fully credible.

 9

10         The ALJ stressed that Plaintiff’s allegations were inconsistent

11   with the medical record, including records reflecting Plaintiff’s own

12   statements to medical providers (A.R. 27-30).   The Court already has

13   discussed the notable extent to which Plaintiff’s statements to the

14   Administration contradicted Plaintiff’s statements to medical

15   providers.   “Contradiction with the medical record is a sufficient

16   basis for rejecting the claimant’s subjective testimony.”   Carmickle

17   v. Commissioner, 533 F.3d 1155, 1161 (9th Cir. 2008); see Molina v.

18   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (claimant’s

19   inconsistencies can adversely impact claimant’s credibility); Verduzco

20   v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (inconsistences in a

21   claimant’s statements were among the “clear and convincing reasons”

22   for discounting claimant’s credibility).

23   ///

24
           5
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        11
 1        The ALJ also reasonably stated that Plaintiff’s admitted

 2   activities suggested that her functional limits during the relevant

 3   time period were not as profound as Plaintiff claimed.   For example,

 4   Plaintiff traveled long distances by car and by air, grocery shopped,

 5   performed household cleaning, including vacuuming and the cleaning of

 6   sinks and toilets, and watered her lawn (A.R. 45-46, 194, 202, 274).

 7   Inconsistencies between claimed incapacity and admitted activities

 8   properly can impugn a claimant’s credibility.   See Molina v. Astrue,

 9   674 F.3d at 1112; Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.

10   2002); see also Tommasetti v. Astrue, 533 F.3d at 1040 (“The ALJ

11   properly could infer from [claimant’s ability to travel to Venezuela]

12   that [claimant] was not as physically limited as he purported to be”);

13   Burch v. Barnhart, 400 F.3d 676, 680-812 (9th Cir. 2005) (daily

14   activities can constitute “clear and convincing reasons” for

15   discounting a claimant’s testimony); Rollins v. Massanari, 261 F.3d at

16   857 (claimant’s testimony regarding daily domestic activities

17   undermined the credibility of her pain-related testimony).

18

19        The objective medical evidence cannot properly constitute the

20   sole basis for discounting a claimant’s complaints.   See Burch v.

21   Barnhart, 400 F.3d at 681.   However, the objective medical evidence

22   was not the only stated basis for discounting Plaintiff’s complaints

23   in the present case.

24

25        In sum, the ALJ stated sufficient valid reasons to allow this

26   Court to conclude that the ALJ discounted Plaintiff’s credibility on

27   permissible grounds.   See Moisa v. Barnhart, 367 F.3d at 885.   The

28   Court therefore defers to the ALJ’s credibility determination.    See

                                        12
 1   Lasich v. Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will

 2   defer to Administration’s credibility determination when the proper

 3   process is used and proper reasons for the decision are provided);

 4   accord Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,

 5   1464 (9th Cir. 1995).6

 6

 7                                     CONCLUSION

 8

 9        For all of the foregoing reasons,7 Plaintiff’s motion for summary

10   judgment is denied and Defendant’s motion for summary judgment is

11   granted.

12

13        LET JUDGMENT BE ENTERED ACCORDINGLY.

14

15              DATED: May 10, 2019.

16

17
                                                   /s/
18                                             CHARLES F. EICK
                                       UNITED STATES MAGISTRATE JUDGE
19

20
          6
21             The Court need not and does not determine whether
     Plaintiff’s subjective complaints are credible. Some evidence
22   suggests that those complaints may be credible. However, it is
     for the Administration, and not this Court, to evaluate the
23   credibility of witnesses. See Magallanes v. Bowen, 881 F.2d 747,
     750, 755-56 (9th Cir. 1989).
24
          7
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                           13
